DETAILED ACTION

Election/Restrictions
Applicants’ election of Group I in the reply filed on August 18, 2022 is acknowledged. This election is made with traverse.
The claims associated with Group I are: Claims 1-11.
Regarding the election with traverse, Applicants contend that the Office has failed to identify any mutually exclusive feature. Examiner submits that there are features that are present in Group II that are not present in Group I. For instance, two of the detailed features that are not present in Group I are a cooling device and a liquid cooler of the generator. Hence, it is understood that the Groups are different. Group I is directed towards a noise reduction apparatus, while Group II is directed towards the structure of a generator. Therefore, the Restriction is considered to be proper.
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicants’ Communication received on August 18, 2022 for application number 17/644,624. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 15, 2022 is noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Strombeck et al. (US PG Pub No. 2019/0301322), hereinafter “Strombeck”, in view of Janscha et al. (US PG Pub No. 2013/0187392), hereinafter “Janscha”.
Regarding claim 1, Strombeck discloses a noise reduction apparatus, comprising: a housing (Fig. 4 (14 & 26)), wherein the housing (Fig. 4 (14 & 26)) comprises a first installation chamber (Fig. 4 (58)) configured to contain generating equipment (Fig. 4 (18 & 22)), wherein the first installation chamber (Fig. 4 (58)) comprises a top plate (Fig. 6 (103)), a bottom plate (Fig. 4 (62)), a first side plate (Fig. 6 (74)), and a second side plate (Fig. 6 (94)) that is disposed opposite the first installation chamber (58) from the first side plate (74), wherein an air intake vent (Fig. 6 (106)) is disposed on the first side plate (74), and wherein an air exhaust vent (Fig. 6 (126)) is disposed on the second side plate (94); a first baffle component (Fig. 6 (114)), wherein a first serpentine channel (Fig. 6 (inside element 26, in the vicinity of element 114)) is formed in the first baffle component (114), and wherein one end of the first serpentine channel (Fig. 6 (inside element 26, in the vicinity of element 114)) is connected to the air intake vent (106); and a second baffle component (Fig. 6 (134)), wherein a second serpentine channel (Fig. 6 (inside element 26, in the vicinity of element 134)) is formed in the second baffle component (134), and wherein one end of the second serpentine channel (Fig. 6 (inside element 26, in the vicinity of element 134)) is connected to the air exhaust vent (126).
Strombeck fails to disclose that the generating equipment is a diesel generating equipment.
However, Janscha discloses a diesel generating equipment (Janscha (paragraph 21, lines 1-3)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Strombeck by incorporating a diesel generating equipment as taught by Janscha since it was common knowledge in the art that a diesel generating equipment can be use in a generator.
Regarding claim 2, the modified invention of Strombeck discloses the noise reduction apparatus according to claim 1, wherein the first baffle component (114) comprises a first plate group (Fig. 6 (in the vicinity of element 114)) and a second plate group (Fig. 6 (in the vicinity of element 118)), and wherein the first plate group (Fig. 6 (in the vicinity of element 114)) comprises a plurality of first plate bodies arranged in a first direction, the second plate group (Fig. 6 (in the vicinity of element 118)) comprises a plurality of second plate bodies arranged in the first direction, and the first plate bodies and the second plate bodies are disposed in a staggered manner (Fig. 6), so that the first plate group (Fig. 6 (in the vicinity of element 114)) and the second plate group (Fig. 6 (in the vicinity of element 118)) are combined into an interdigitated structure, and the interdigitated structure constitutes the first serpentine channel (Fig. 6 (inside element 26, in the vicinity of element 114)).
Regarding claim 3, the modified invention of Strombeck discloses the noise reduction apparatus according to claim 1, wherein the second baffle component (134) comprises a third plate group (Fig. 6 (in the vicinity of element 134)) and a fourth plate group (Fig. 6 (in the vicinity of element 138)), and wherein the third plate group (Fig. 6 (in the vicinity of element 134)) comprises a plurality of third plate bodies arranged in a second direction, the fourth plate group (Fig. 6 (in the vicinity of element 138)) comprises a plurality of fourth plate bodies arranged in the second direction, and the third plate bodies and the fourth plate bodies are disposed in a staggered manner (Fig. 6), so that the third plate group (Fig. 6 (in the vicinity of element 134)) and the fourth plate group (Fig. 6 (in the vicinity of element 138)) are combined into an interdigitated structure, and the interdigitated structure constitutes the second serpentine channel (Fig. 6 (inside element 26, in the vicinity of element 134)).
Regarding claim 4, the modified invention of Strombeck discloses the noise reduction apparatus according to claim 2, wherein: the first direction is perpendicular to the first side plate (74); the air intake vent (106) is disposed in an area of the first side plate (74) that is adjacent the top plate (103); each first plate body is parallel to the first side plate (74), and each first plate body is connected to the top plate (103); and the second plate group further comprises a second connection plate, the second connection plate is connected to the first side plate (74), the second connection plate is parallel to the top plate (103), each second plate body is parallel to the first side plate (74) and is located on a side of the second connection plate that faces the top plate (103), and each second plate body is connected to the second connection plate.
Regarding claim 5, the modified invention of Strombeck discloses the noise reduction apparatus according to claim 2.
The modified invention of Strombeck fails to disclose that the first direction is perpendicular to the first side plate; the air intake vent is disposed in an area of the first side plate that is adjacent the bottom plate; the first plate group further comprises a first connection plate, the first connection plate is connected to the first side plate, the first connection plate is parallel to the bottom plate, each first plate body is parallel to the first side plate and is located on a side of the first connection plate that faces the bottom plate, and each first plate body is connected to the first connection plate; and each second plate body is parallel to the first side plate, and each second plate body is connected to the bottom plate.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modified Strombeck by making that the first direction is perpendicular to the first side plate; the air intake vent is disposed in an area of the first side plate that is adjacent the bottom plate; the first plate group further comprises a first connection plate, the first connection plate is connected to the first side plate, the first connection plate is parallel to the bottom plate, each first plate body is parallel to the first side plate and is located on a side of the first connection plate that faces the bottom plate, and each first plate body is connected to the first connection plate; and each second plate body is parallel to the first side plate, and each second plate body is connected to the bottom plate, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 6, the modified invention of Strombeck discloses the noise reduction apparatus according to claim 2.
The modified invention of Strombeck fails to disclose that the first direction is perpendicular to the first side plate; the air intake vent is disposed in a middle area of the first side plate; the first plate group further comprises a first connection plate, the first connection plate is connected to the first side plate, the first connection plate is parallel to the bottom plate, each first plate body is parallel to the first side plate and is located on a side of the first connection plate that faces the bottom plate, and each first plate body is connected to the first connection plate; and the second plate group further comprises a second connection plate, the second connection plate is connected to the first side plate, the second connection plate is parallel to the top plate, each second plate body is parallel to the first side plate and is located on a side of the second connection plate that faces the first connection plate, and each second plate body is connected to the second connection plate.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modified Strombeck by making that the first direction is perpendicular to the first side plate; the air intake vent is disposed in a middle area of the first side plate; the first plate group further comprises a first connection plate, the first connection plate is connected to the first side plate, the first connection plate is parallel to the bottom plate, each first plate body is parallel to the first side plate and is located on a side of the first connection plate that faces the bottom plate, and each first plate body is connected to the first connection plate; and the second plate group further comprises a second connection plate, the second connection plate is connected to the first side plate, the second connection plate is parallel to the top plate, each second plate body is parallel to the first side plate and is located on a side of the second connection plate that faces the first connection plate, and each second plate body is connected to the second connection plate, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 7, the modified invention of Strombeck discloses the noise reduction apparatus according to claim 3, wherein: the second direction is perpendicular to the first side plate (74); the air exhaust vent (126) is disposed in an area of the second side plate (94) that is adjacent the top plate (103); each third plate body is parallel to the second side plate (94), and each third plate body is connected to the top plate (103); and the fourth plate group further comprises a fourth connection plate, the fourth connection plate is connected to the second side plate (94), the fourth connection plate is parallel to the top plate (103), each fourth plate body is parallel to the second side plate (94) and is located on a side of the fourth connection plate that faces the top plate (103), and each fourth plate body is connected to the fourth connection plate.
Regarding claim 8, the modified invention of Strombeck discloses the noise reduction apparatus according to claim 3.
The modified invention of Strombeck fails to disclose that the second direction is perpendicular to the first side plate; the air exhaust vent is disposed in an area of the second side plate and that is adjacent the bottom plate; each fourth plate body is parallel to the second side plate, and each fourth plate body is connected to the bottom plate; and the third plate group further comprises a third connection plate, the third connection plate is connected to the second side plate, the third connection plate is parallel to the bottom plate, each third plate body is parallel to the second side plate and is located on a side of the third connection plate that faces the bottom plate, and each third plate body is connected to the third connection plate.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modified Strombeck by making that the second direction is perpendicular to the first side plate; the air exhaust vent is disposed in an area of the second side plate and that is adjacent the bottom plate; each fourth plate body is parallel to the second side plate, and each fourth plate body is connected to the bottom plate; and the third plate group further comprises a third connection plate, the third connection plate is connected to the second side plate, the third connection plate is parallel to the bottom plate, each third plate body is parallel to the second side plate and is located on a side of the third connection plate that faces the bottom plate, and each third plate body is connected to the third connection plate, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 9, the modified invention of Strombeck discloses the noise reduction apparatus according to claim 3.
The modified invention of Strombeck fails to disclose that the second direction is perpendicular to the first side plate; the air exhaust vent is disposed in a middle area of the second side plate; the third plate group further comprises a third connection plate, the third connection plate is parallel to the bottom plate, the third connection plate is connected to the second side plate, each third plate body is parallel to the second side plate and is located on a side of the third connection plate that faces the bottom plate, and each third plate body is connected to the third connection plate; and the fourth plate group further comprises a fourth connection plate, the fourth connection plate is connected to the second side plate, the fourth connection plate is parallel to the top plate, each fourth plate body is parallel to the second side plate and is located on a side of the fourth connection plate that faces the third connection plate, and each fourth plate body is connected to the fourth connection plate.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modified Strombeck by making that the second direction is perpendicular to the first side plate; the air exhaust vent is disposed in a middle area of the second side plate; the third plate group further comprises a third connection plate, the third connection plate is parallel to the bottom plate, the third connection plate is connected to the second side plate, each third plate body is parallel to the second side plate and is located on a side of the third connection plate that faces the bottom plate, and each third plate body is connected to the third connection plate; and the fourth plate group further comprises a fourth connection plate, the fourth connection plate is connected to the second side plate, the fourth connection plate is parallel to the top plate, each fourth plate body is parallel to the second side plate and is located on a side of the fourth connection plate that faces the third connection plate, and each fourth plate body is connected to the fourth connection plate, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 10, the modified invention of Strombeck discloses the noise reduction apparatus according to claim 1, wherein the housing (Fig. 4 (14 & 26)) further comprises a second installation chamber (Fig. 6 (90)), the second installation chamber (90) is located on a side of the second side plate (94) that faces away from the first side plate, and the second installation chamber (90) is disposed adjacent the first installation chamber (58) and is connected to the first installation chamber (58) through the air exhaust vent.
Regarding claim 11, the modified invention of Strombeck discloses the noise reduction apparatus according to claim 1, wherein a sound absorption layer is disposed on an inner wall of the first installation chamber (paragraph 28).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747